FILE COPY




       I, PAM ESTES, Clerk of the Court of Appeals for the Twelfth Court of Appeals District

of the State of Texas, do hereby certify that MJS and Associates, L.L.C., a Texas Limited Liability

Corporation, Plaintiff in the trial court secured an extension of twenty-one (21) days in which to

file Appellant’s Brief in the following numbered and entitled cause:


MJS and Associates, L.L.C., a Texas Limited Liability Corporation

No. 12-15-00219-CV                vs.

Judy Master, RN and Matthew Master

       This certificate is made pursuant to Tex. Rev. Civ. State. Ann. art. 5069, 1.05 sec. 3(c)

(Vernon Supp. 1985) to assist the Clerk of the Trial Court in calculating the amount of post-

judgment interest accrued.

       WITNESS MY HAND and seal of said Court at Tyler, Texas, this 1st day of December
2017, A.D.

                                                 Respectfully yours,

                                                 PAM ESTES, CLERK


                                                 By: ______________________________
                                                     Katrina McClenny, Chief Deputy Clerk